Title: To Thomas Jefferson from Edward Carrington, 17 May 1788
From: Carrington, Edward
To: Jefferson, Thomas


          
            
              My dear Sir
            
            New York May 17. 1788
          
          My particular Friend Master George Washington Greene will have the Honor to deliver you this letter. Your acquaintance with his illustrious Father renders it unnecessary for me to solicit for him your attention and Countenance. He is sent to France at the age of about 12 years to be educated under the the direction of the Marquis De La Fayette. I have the Honor to be Dr. Sir Yr. Sincere Friend & Hl. St.
          
            Ed. Carrington
          
        